August 30, 2016.




                                  JUDGMENT

                  The Fourteenth Court of Appeals
     IN THE MATTER OF THE ISSUANCE OF SUBPOENAS FOR THE
DEPOSITIONS OF DARRELL D. BENNETT, CODY CLARK, CHRISTOPHER
                   LOWE, AND JOEY HOLLOWAY
NO. 14-16-00004-CV

                         ___________________________

       This cause, an appeal from the judgment signed, December 4, 2015, was
heard on the transcript of the record. We have inspected the record and find error
in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court's opinion.
We further order that all costs incurred by reason of this appeal be paid, jointly and
severally, by appellees Darrell D. Bennett, Cody Clark, Christopher Lowe, and
Joey Holloway. We further order this decision certified below for observance.